Fourth Court of Appeals
                               San Antonio, Texas
                                      April 13, 2018

                                   No. 04-17-00438-CR

                                   Arthur WHITLEY,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR8583
                    The Honorable Laura Lee Parker, Judge Presiding


                                     ORDER

        The Appellant’s Motion for Extension of Time to File Reply Brief is GRANTED. The
reply brief is due on April 19, 2018.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court